Citation Nr: 0945888	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-09 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, 
Ohio


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Licking Memorial Hospital in Newark, 
Ohio from May 23, 2007, to May 25, 2007.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 8, 1970. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 decision by the Department of 
Veterans Affairs (VA) Outpatient Clinic in Columbus, Ohio.

The Veteran sought reimbursement for payment of unauthorized 
medical expenses for care received from May 21, 2007, to May 
25, 2007.  In the September 2007 decision on appeal, payment 
was authorized through May 22, 2007, only.  An additional 
decision dated April 2008 continued the denial of 
reimbursement for care received from May 23, 2007, to May 25, 
2007.  Therefore, the issue on appeal has been characterized 
to reflect those decisions, and the discussion below will 
focus solely on those dates for which payment was not 
authorized.

The Veteran was scheduled for a Travel Board hearing in 
September 2009 but failed to appear.  He has not provided a 
reason for his failure to appear, nor has a new hearing been 
requested.  Therefore, the Veteran has waived his request for 
a hearing and the Board will proceed.


FINDINGS OF FACT

1.  The Veteran received medical care from Licking Memorial 
Hospital from May 21, 2007, to May 25, 2007.

2.  The Veteran does not have a service-connected disability 
and is not participating in a VA rehabilitation program.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical care in question, nor 
was such a request made within 72 hours after admission to 
Licking Memorial Hospital.

4.  As of May 23, 2007, the Veteran's condition was stable 
and he could have been transferred to a VA or other federal 
facility.


CONCLUSION OF LAW

Payment or reimbursement for medical expenses incurred for 
medical care received at the Licking Memorial Hospital in 
Newark, Ohio from May 23, 2007, to May 25, 2007 is not 
warranted.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 
2008); 38 C.F.R. § 17.120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on interpretation of the law, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz.  Although the Court said in Wensch that VCAA did 
not apply in such cases, it may be more accurate to say that 
VCAA applied, but that its notice and duty to assist 
requirements had been satisfied.  When it is clear that there 
is no additional evidentiary development to be accomplished, 
there is no point in remanding the case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  In this case, additional evidence could not 
possibly change the outcome of the case.  Thus, VCAA is 
inapplicable.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  The information regarding the Veteran's service-
connected disabilities and the disability ratings is of 
record and there is no further evidence to be obtained in 
that regard.

Moreover, because the claim in this case is governed by the 
provisions of Chapter 71 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable to such claims.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 
(2004).

Nonetheless, the Veteran received letters in September 2007 
and April 2009 informing him of the type of evidence needed 
to substantiate his claim, and that VA would assist him in 
the development of his claim, including obtain record or 
providing a medical examination or opinion, if necessary.

B.  Law and Analysis

In this appeal, the Veteran is seeking payment of the cost of 
medical care obtained at the Licking Memorial Hospital in 
Newark, Ohio from May 23, 2007, to May 25, 2007.  As noted 
above, the Veteran has already been awarded reimbursement for 
services received through May 22, 2007.

According to the treatment records associated with the claims 
file, the Veteran was admitted to the emergency room of 
Licking Memorial Hospital for diverticulitis on May 21, 2007.  
He had complained of epigastric pain and had black stools, 
and was unable to eat.  He had been seen in the emergency 
room the previous week for the same condition.  The Veteran 
received treatment and was subsequently discharged on May 25, 
2007.

The Board observes that with claims involving the 
payment/reimbursement by VA for medical expenses incurred as 
a result of treatment at a private facility, it must first be 
determined whether the services for which payment is sought 
were authorized by VA. See 38 U.S.C.A. § 1703(a).  If not 
authorized, it must be determined whether the claimant is 
otherwise entitled to payment or reimbursement for services 
not previously authorized.  See 38 U.S.C.A. §1728(a) and the 
Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. 
§ 1725; see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In this case, the record reflects that there was no advance 
authorization for payment of the private medical expense 
incurred for medical care received at Licking Memorial 
Hospital from May 23, 2007, to May 25, 2007.  Rather, the 
evidence indicates that the Veteran was admitted to the 
facility on an emergent basis two days prior.  After 
receiving the private treatment, the Veteran did not request 
reimbursement until June 2007.  Therefore, there was no 
preauthorization and no record of application made to VA 
within 72 hours after the hour of admission to the private 
facility.  38 C.F.R. § 17.54.

Thus, there is no evidence that the appellant or Veteran 
obtained proper authorization for payment of the private 
medical expenses incurred from May 23, 2007, to May 25, 2007.  
Accordingly, the Board must conclude that prior authorization 
was not obtained pursuant to 38 C.F.R. § 17.54, and that 
payment is not warranted for expenses incurred in conjunction 
with the private treatment under 38 U.S.C.A. § 1703.

In terms of the legal criteria applicable to the 
payment/reimbursement for unauthorized medical expenses, 38 
U.S.C.A. § 1728 (as implemented at 38 C.F.R. § 17.120) sets 
forth a three-prong test.  The Board observes for the record 
that the provisions in 38 C.F.R. § 17.120 are conjunctive, 
not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned).  As such, 
the failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  See Zimick v. West, 11 Vet. App. 45 
(1998); see also Malone v. Gober, 10 Vet. App. 539, 542 
(1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  
Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must be a veteran with a service-
connected disability and must satisfy the following three 
conditions:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The record does not show that service connection is in effect 
for any disability, nor is the Veteran receiving VA pension 
benefits.  Therefore, the Board initially notes that the 
Veteran is not eligible for reimbursement under 38 U.S.C.A. § 
1728 because the medical care in this case was not rendered 
for a service-connected disability, the Veteran does not have 
a total disability permanent in nature, and there is no 
showing that the non-service-connected disorder that 
occasioned the medical care was found to be aggravating a 
service-connected condition as there is no service-connected 
condition.  In addition, it is not shown that the Veteran was 
participating in a program of vocational rehabilitation under 
Chapter 31, Title 38, United States Code, at the time the 
medical care in question was rendered as that program 
requires a service-connected disability.

Alternatively, payment or reimbursement for certain 
unauthorized medical expenses determined to be related to 
emergency treatment may be made pursuant to the Veterans 
Millennium Healthcare and Benefits Act of 1999 (the 
"Millennium Act"), codified at 38 U.S.C.A. § 1725.  To be 
eligible for the payment or reimbursement of emergency 
expenses under the Millennium Act, a veteran must satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

Here, the Veteran's condition stabilized by May 23, 2007.  A 
hospital activity log shows that, as of 8:40 a.m., the 
Veteran denied any abdominal pain, and a brief 
gastrointestinal review was within normal limits.  There were 
no indications that the Veteran was in distress or was 
experiencing symptoms requiring treatment on an emergent 
basis.  The Veteran underwent an esophagogastroduodenoscopy 
with biopsies on that day, and records indicate he tolerated 
the procedure well and was returned to the recovery room in 
stable condition.  Afterwards, he was in no acute distress 
and there was no evidence of obstructive symptoms.  He had 
expressed a desire to go home that evening, but his treating 
physicians indicated that it was important to continue his 
intravenous antibiotic treatment, which he agreed to.  
Additional records indicate that the Veteran continued to 
receive treatment and monitoring until his discharge on May 
25, 2007. 

Based on this evidence, the Board finds that the Veteran has 
not met criterion (d) outlined above.  Specifically, the 
Veteran was in a stable condition as of May 23, 2007, such 
that he could be safely transferred to a VA or other federal 
facility.  There is no evidence of ongoing emergency 
treatment during the period on appeal.  As stated above, 
under 38 C.F.R. § 17.1002(d), a medical emergency lasts only 
until the time a veteran becomes stabilized.  Because the 
Veteran was no longer being treated on an emergent basis, and 
because his condition was stable enough for transfer to 
another facility, reimbursement for expenses is not warranted 
in this case.

Since the criteria under 38 U.S.C.A. §§ 1725, 1728 and 38 
C.F.R. §§ 17.120, 17.1002 have not been met, reimbursement 
for unauthorized medical services provided from May 23, 2007, 
to May 25, 2007, is not warranted.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
preponderance is against the Veteran's claim, and it must be 
denied.


ORDER

Payment or reimbursement for medical expenses incurred for 
medical received at Licking Memorial Hospital from May 23, 
2007, to May 25, 2007 is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


